                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Eddie Griffin,                                          Case No. 3:18 CV 1213

                 Plaintiff,                             JUDGE JAMES G. CARR

         v.
                                                        ORDER
John Doe, et al.,

                 Defendants.


       Pro se Plaintiff Eddie Griffin, an Illinois resident, has filed a complaint in this action against

“John Doe (Sheriff),” “Ottawa County Ohio,” and “Port Clinton Ohio” (Doc. 1), along with motions

to proceed in forma pauperis (Doc. 4) and for attorney representation (Doc. 5).

       His complaint does not set forth cogent factual allegations of conduct by, or any specific legal

claims against, any of the named defendants. The only discernible allegations in his complaint are

made against “F.B.I. agent Rochelle Fleming,” who is not a named defendant. He alleges Agent

Fleming broke into his house, stole his ID and car and had him arrested in May 2014. He further

alleges that while he was locked up in the Port Clinton City Jail, he was raped “over and over again”

by Agent Fleming, “two to three time[s] a day” when he would go to sleep. (Doc. 1at 5.) The

plaintiff has previously filed two federal cases against Agent Flemings, with whom he alleged he had

a personal relationship, in the Northern District of Illinois. Both of these cases were dismissed as

frivolous and for failure to state a claim. See Eddie Griffin v. Rochelle Flemings, Case No. 16 C

5124 (N.D. Ill. May 25, 2016) (Sharon Johnson Coleman, J.); Griffin v. Rochelle Flemings, Case No.

15 C 8039 (N.D. Ill. Oct. 20, 2015) (Sara L. Ellis, J.).
        Although the standard of review for pro se pleadings is liberal, the generous construction

afforded pro se plaintiffs has limits. Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Pro se

plaintiffs must still meet basic pleading requirements, and courts are not required to conjure

allegations on their behalf. See Erwin v. Edwards, 22 F. App'x 579, 2001 WL 1556573 (6th Cir.

Dec. 4, 2001). Federal district courts are required, under 28 U.S.C. § 1915(e)(2)(B), to screen all

in forma pauperis complaints filed in federal court, and to dismiss before service any such action that

the court determines is frivolous or malicious, fails to state a claim on which relief may be granted,

or seeks monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §

1915(e)(2)(B). To state a claim on which relief may be granted, a complaint must set forth sufficient

factual matter, accepted as true, to state claim to relief that is plausible on its face. Hill v. Lappin,

630 F.3d 468, 471 (6th Cir. 2010) (holding that the dismissal standard articulated in Ashcroft v.

Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) governs

dismissals of pro se complaints under 28 U.S.C. § 1915(e)(2)(B)). Although detailed factual

allegations are not required, the “allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Additionally, they must be sufficient to give the

defendants “fair notice of what [the plaintiff’s] claims are and the grounds upon which they rest.”

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002).

        The plaintiff’s complaint does not meet basic requirements and fails to state any plausible

federal claim on which relief may be granted against any defendant in the case.

                                              Conclusion

        Accordingly, the plaintiff’s motion to proceed in forma pauperis (Doc. 4) is granted, his

motion for appointment of counsel (Doc. 5) is denied, and this action is dismissed pursuant to 28


                                                  -2-
U.S.C. § 1915(e)(2)(B). The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.

                                                /s/ James G. Carr

                                             JAMES G. CARR
                                             UNITED STATES DISTRICT JUDGE




                                               -3-
